UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31398 NATURAL GAS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Colorado 75-2811855 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2911 SCR 1260 Midland, Texas79706 (Address of principal executive offices) (432) 563-3974 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2008 Common Stock, $.01 par value 12,087,500 NATURAL GAS SERVICES GROUP, INC. Part I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets Page 1 Unaudited Condensed Consolidated Income Statements Page 2 Unaudited Condensed Consolidated Statements of Cash Flows Page 3 Notes to Unaudited Condensed Consolidated Financial Statements Page 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk Page 15 Item 4.Controls and Procedures Page 15 Part II- OTHER INFORMATION Item 1.Legal Proceedings Page 16 Item 1A.Risk Factors Page 16 Item 6.Exhibits Page 17 Signatures Page 20 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, exceptper share amounts) (unaudited) December 31, March 31, 2007 2008 ASSETS Current Assets: Cash and cash equivalents $ 245 $ 2,111 Short-term investments 18,661 14,348 Trade accounts receivable, net of doubtful accounts of $110, both periods 11,322 10,126 Inventory, net of allowance for obsolescence of $273 and $288, respectively 20,769 24,490 Prepaid income taxes 3,584 — Prepaid expenses and other 641 203 Total current assets 55,222 51,278 Rental equipment, net of accumulated depreciation of $16,810 and $18,454, respectively 76,025 82,175 Property and equipment, net of accumulated depreciation of $4,792 and $5,175, respectively 8,580 8,442 Goodwill, net of accumulated amortization of $325, both periods 10,039 10,039 Intangibles, net of accumulated amortization of $1,145 and $1,224, respectively 3,324 3,245 Other assets 43 32 Total assets $ 153,233 $ 155,211 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt and subordinated notes $ 4,378 $ 3,378 Line of credit 600 — Accounts payable 4,072 6,032 Accrued liabilities 3,990 3,762 Current income tax liability 3,525 57 Deferred income 81 877 Total current liabilities 16,646 14,106 Long term debt, less current portion 9,572 8,727 Deferred income tax payable 12,635 14,359 Total liabilities 38,853 37,192 Stockholders’ equity: Preferred stock, 5,000 shares authorized, no shares outstanding — — Common stock, 30,000 shares authorized, par value $0.01;12,085 and 12,087 shares issued and outstanding, respectively 121 121 Additional paid-in capital 83,460 83,581 Retained earnings 30,799 34,317 Total stockholders' equity 114,380 118,019 Total liabilities and stockholders' equity $ 153,233 $ 155,211 See accompanying notes to these condensed consolidated financial statements. 1 NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Three months ended March 31, 2007 2008 Revenue: Sales, net $ 9,506 $ 9,626 Rental income 6,940 9,010 Service and maintenance income 266 297 Total revenue 16,712 18,933 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 6,670 6,393 Cost of rentals, exclusive of depreciation stated separately below 2,735 3,404 Cost of service and maintenance, exclusive of depreciation stated separately below 187 208 Selling, general, and administrative expense 1,200 1,350 Depreciation and amortization 1,717 2,125 Total operating costs and expenses 12,509 13,480 Operating income 4,203 5,453 Other income (expense): Interest expense (300 ) (241 ) Other income 352 233 Total other income (expense) 52 (8 ) Income before provision for income taxes 4,255 5,445 Provision for income taxes 1,574 1,928 Net income $ 2,681 $ 3,517 Earnings per share: Basic $ 0.22 $ 0.29 Diluted $ 0.22 $ 0.29 Weighted average shares outstanding: Basic 12,061 12,085 Diluted 12,083 12,144 See accompanying notes to these condensed consolidated financial statements. 2 NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Three Months Ended March 31, 2007 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,681 $ 3,517 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,717 2,125 Deferred taxes (1,479 ) 5,312 Employee stock options expensed 97 95 Gain on sale of property and equipment (8 ) — Changes in current assets and liabilities: Trade and other receivables 2,413 1,196 Inventory and work in progress (2,333 ) (3,721 ) Prepaid expenses and other (32 ) 438 Accounts payable and accrued liabilities 2,377 1,732 Current tax liability 2,012 (3,468 ) Deferred income 534 796 Other (42 ) 18 NET CASH PROVIDED BY OPERATING ACTIVITIES 7,937 8,040 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (4,040 ) (8,064 ) Purchase of short-term investments (274 ) (187 ) Redemption of short-term investments 3,000 4,500 Proceeds from sale of property and equipment 33 — NET CASH USED IN INVESTING ACTIVITIES (1,281 ) (3,751 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit — 500 Repayments of long-term debt (1,908 ) (1,845 ) Repayments of line of credit — (1,100 ) Proceeds from exercise of stock options and warrants 109 22 NET CASH USED IN FINANCING ACTIVITIES (1,799 ) (2,423 ) NET CHANGE IN CASH 4,857 1,866 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,391 245 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 9,248 $ 2,111 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ 305 $ 290 Income taxes paid $ 999 $ 84 See accompanying notes to these condensed consolidated financial statements. 3 NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements present the condensed consolidated results of our company taken from our books and records.
